UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VALENTIN REID, on behalf of
himself and all others similarly
situated,
                              Plaintiﬀ,
                                                               ORDER
                – against –                                19 Civ. 7650 (ER)

MATHIS BROS. OKLAHOMA CITY
LLC,
                              Defendant.


RAMOS, D.J.:

         be parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
